DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 2-4 are also rejected since independent claim 1 is rejected.
Regarding claim 1, it is unclear what the “first group type” and the “second group type” are with the language provided in lines 8-11 of claim 1.  The claim language is considered to be interpreted as “a first group type comprising a face-to-face shingle overlap comprising one face of one other adjacent extension and a second group type comprising face-to-face shingle overlaps comprising one face each of two other adjacent extensions”
Dependent claims 2-4 are also rejected since independent claim 1 is rejected.
Regarding claims 3 and 4, it is unclear what is meant by the limitation “at least a third/fourth group comprised as first-group-type configuration of claim 1”  Since claims 3 and 4 are dependent on claims 2 and 3 above, it is unclear what is meant by first-group-type configuration of claim 1 wherein first group types have been defined already.  The language should be made clearer that the third and fourth groups are configured as “first group types”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cailley et al. (US 3,761,314, hereinafter Cailley).
Regarding claim 1, Cailley discloses a set of electrode extensions within an end plate of a cylindrical battery (Fig. 1, 4, abstract, 3:6-51, 4:49-72 wherein the extension tab “5’” and “5’” are considered to be electrode extensions within end plate/portion of wound assembly 11) said set comprising a plurality of groups, each group comprising compactly assembled electrode extensions comprising face-to-face shingle overlaps within each group (Fig. 1, 4, abstract, 3:6-51, 4:49-72 and explained figures below where the set of extensions comprises of groups of extension connections in each of the four quadrants as shown above), said overlaps comprising in said each group a central extension of said each group, said central extension having a first face and an opposite face, said first face comprising face-to-face shingle overlap with one face each of two adjacent extensions of said group (Explained Figure 1 wherein two other adjacent electrode extensions are in face to face contact with the top face of the central extension), and said opposite face of the central extension having at least one of: a face-to-face shingle overlap comprising one face of one other adjacent extension as comprising a first group type (Explained Figure 1 wherein two other electrode extensions are in face to face contact with the bottom face of the central extension).

    PNG
    media_image1.png
    705
    554
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    326
    media_image2.png
    Greyscale

Regarding claim 2, Cailley discloses the set of electrode extensions of claim 1, as shown above, and Cailley further discloses wherein said an end plate of a cylindrical battery comprising within said end plate, two groups of first-group-type configuration of claim 1 (Fig. 1, 4, abstract, 3:6-51, 4:49-72 see claim 1 rejection), each of said two first-group-type groups comprised of three adjacent extensions and a central extension (see explained figures from the claim 1 rejection where each of the central extensions are connected to two adjacent extensions at the top face of the central extension and two adjacent extensions at the bottom of the central extension), and wherein said two groups are in said end plate as a first group located in a first quadrant of said end plate (see explained figures from the claim 1 rejection where the first grouping of central extensions and its adjacent extensions are located in the first quadrant), and the second group located in a second quadrant of said end plate (see explained figures from the claim 1 rejection where the second grouping of central extensions and its adjacent extensions are located in the second quadrant)
Regarding claim 3, Cailley discloses the end plate of claim 2, as shown above, and Cailley further discloses wherein a third group comprised as first-group-type configuration of claim 1, said third group located in a third quadrant of the said end plate (see explained figures from the claim 1 rejection where the third grouping of central extensions and its adjacent extensions are located in the third quadrant)
Regarding claim 4, Cailley discloses the end plate of claim 3, as shown above, and Cailley further discloses at least a fourth group comprised as first-group-type configuration of claim 1, said at least fourth group located in at least a fourth quadrant of the said end plate. (see explained figures from the claim 1 rejection where the fourth grouping of central extensions and its adjacent extensions are located in the fourth quadrant)
Regarding claim 5, Cailley discloses a set of electrode extensions within an end plate of a cylindrical battery (Fig. 1, 4, abstract, 3:6-51, 4:49-72 wherein the extension tab “5’” and “5’” are considered to be electrode extensions within end plate/portion of wound assembly 11), said set comprising a plurality of groups, each group comprising compactly assembled electrode extensions comprising face-to-face shingle overlaps, said overlaps comprising in each group a central extension in face-to-face shingle-overlap respectively with each of a plurality of adjacent extensions of said group (Fig. 1, 4, abstract, 3:6-51, 4:49-72 and explained figures above where the set of extensions comprises of groups of extension connections in face-to-face shingle overlap contact wherein the central extension is in face-to-face contact with two adjacent extensions at the top face and two adjacent extensions at the bottom face in each of the four quadrants as shown above), and wherein the number of said adjacent extensions each in face-to-face contact respectively with a face of the central extension is at least three such adjacent extensions per said each group (see explained figures above where each of the central extensions are connected to two adjacent extensions at the top face of the central extension and two adjacent extensions at the bottom of the central extension so the central extension is connected to four adjacent extensions in total).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK A CHERNOW/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729